Citation Nr: 1017285	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  98-08 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for low back disorder, 
claimed as back pain with numbness and tingling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to May 
1968, March 1969 to March 1972, and November 1973 to February 
1997.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which, in pertinent part denied 
entitlement to service connection for back injury with 
tingling and numbness.

In July 2003 and May 2007, the Board remanded the claims for 
service connection for the issue here on appeal.  The case 
has now been returned to the Board.  


FINDING OF FACT

Lumbar spine strain was demonstrated in service and chronic 
lumbar spine strain and degenerative disc disease L1-2 have 
been demonstrated currently with a continuity of 
symptomatology since service.  


CONCLUSION OF LAW

Chronic lumbar spine strain and degenerative disc disease L1-
2 were incurred in and as a result of active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R.  
§ 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see  
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  In view of the Board's favorable 
decision in this appeal, further assistance is unnecessary to 
aid the Veteran in substantiating his claim.


Legal Criteria- Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown,  
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza elements is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate  
(1) that a condition was "noted" during service; (2) evidence 
of post-service continuity of the same symptomatology; and 
(3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran was afforded a VA examination in November 2009.  
After reviewing the claims folder and conducting a physical 
examination, the examiner diagnosed lumbar spine chronic 
strain and degenerative disc disease L1-2 with associated low 
back pain.  The record thus shows a current disability.

Service treatment records reflect that the Veteran received 
treatment for back pain in May 1976, where he gave a history 
of having back pain for the previous month and denied any 
injury to the spine.  Examination of the spine was "normal" 
and an impression of "strained muscles" was recorded.  In 
August 1976 the Veteran was treated for a hurt lower back as 
a result of bending the day before.  At the time, an 
evaluation of the back revealed no physical abnormalities and 
the Veteran was instructed to apply hot packs to the lower 
back and to perform back exercises.  Therefore, the evidence 
of record establishes an in-service injury.  

The remaining question is whether the current back disability 
is etiologically related to the in-service injury.  A link 
between a current disability and service can be established 
by a continuity of symptomatology, and "symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology."  Savage v. Brown, 10 Vet. App. 495, 496 
(1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991)).  Moreover, the Court has held that lay testimony is 
competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Jandreau v. Nicholson, 492 at 
1377; Buchanan, 451 F.3d at 1337; Layno, 6 Vet. App. at 469; 
see also Falzone, 8 Vet. App. at 405 (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 
2 Vet. App. at 494-95 (lay person may provide eyewitness 
account of medical symptoms).  

The evidence of a link between a current back disability and 
service begins with the fact that the Veteran submitted a 
claim for service connection for a low back disability in 
March 1997 shortly after getting out of service.  At a VA 
examination in April 1997, the Veteran reported occasional 
back pain ever since the initial back strain in 1976.  The 
examiner appears to have accepted this history by diagnosing 
"status following acute lumbosacral strain with occasional 
residual low back pain."

The Veteran has reported several times throughout this appeal 
the symptoms from the 1976 strain had continued ever since.  
In fact, the November 2009 VA examiner acknowledged this when 
noting that the Veteran had low back strain in 1976 and 
continued to have low back pain with numbness and tingling, 
in relevant part, in the low back.    
 
The November 2009 VA examiner provided evidence against the 
claim, by concluding that current lumbar spine chronic strain 
and degenerative disc disease L1-2 were not caused by or a 
result of active duty low back strain.  As a rationale, the 
examiner noted that the Veteran's reports of pain radiating 
from the back to the hands were not anatomical, that there 
were no available private records for treatment of a chronic 
low back condition and that a 1997 VA X-ray of the lumbar 
spine was normal.  

While the Veteran's current statements of continuous symptoms 
were noted, the examiner seems to have discounted these 
reports because of the fact that they were not anatomic.  The 
record shows, however, that the Veteran has reported low back 
pain on a number of occasions beginning almost immediately 
after his discharge from service.  These reports do not 
include the complaints that the examiner to be not anatomic.  
Although the examiner pointed to the lack of private medical 
evidence as a rationale, a lack of private treatment, the 
lack of treatment is counteracted, at least to some extent by 
the Veteran's contemporaneous reports.  

The Board is also cognizant of the fact that the 1997 X-ray 
of the lumbar spine was normal, but finds that the examiner 
did not explain the relevance of the 1997 VA X-ray to a 
finding of ongoing residuals of back strain.  

The Federal Circuit Court has held that 38 U.S.C.A. 1154(a) 
(West 2002) requires that VA give "due consideration" to 
"all pertinent medical and lay evidence" in evaluating a 
claim for disability or death benefits and that a medical 
opinion is not required to establish a nexus.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board finds that the Veteran's reports of continuity of 
symptomatology, the fact that the claim for service 
connection was filed immediately after discharge from service 
and that the 1997 examiner diagnosed current residuals of the 
in-service lumbar strain, place the evidence in at least 
equipoise on the question of whether a current low back 
disability is related to service.  

Resolving all doubt in the Veteran's favor, criteria for 
service connection for current lumbar spine chronic strain 
and degenerative disc disease L1-2 have been established.  38 
U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 
at 53.


ORDER

Service connection for a low back disorder, lumbar spine 
strain and degenerative disc disease L1-2, is granted.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


